United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-3720
                                     ___________

United States of America,                 *
                                          *
                      Appellee,           *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Arteria Louise Watson,                    *
                                          *    [PUBLISHED]
                      Appellant.          *
                                     ___________

                              Submitted: October 18, 2004
                                 Filed: December 7, 2004
                                  ___________

Before MURPHY, HEANEY, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

       Arteria Louise Watson pled guilty to one count of making false statements in
bank records, in violation of 18 U.S.C. § 1005. On appeal, she challenges the district
court’s1 refusal to grant her a three-level reduction in her offense level in recognition
of her acceptance of responsibility. We affirm.




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
      Watson worked as a vault teller for Signal Bank in Minnesota. In December
of 2000, she began to steal money from the vault, and created false transaction reports
to account for the missing money. Watson’s misconduct was uncovered by an
internal audit of the bank, and she was suspended on January 16, 2002. By that time,
Watson had stolen about $570,000 from the bank.

        Watson was indicted on ten criminal counts related to her theft. She reached
an agreement with the government, whereby she pled guilty to one count of making
false statements in bank records in exchange for dismissal of the remaining nine
counts. Watson’s plea agreement required her to “cooperate[] fully during the
preparation of the presentence report, including an asset investigation.” (Plea
Agreement and Sentencing Stipulations at 5.) At the change of plea hearing, the
district court reminded Watson that she must “cooperate fully as we go forward doing
a presentence report and an asset investigation.” (Change of Plea Hr’g at 11.) Both
the plea agreement and the change of plea hearing reflect Watson’s understanding
that if she assisted in the investigation, the government would recommend a reduction
in her offense level due to her acceptance of responsibility.

       Prior to sentencing, Watson had meetings with both a presentence investigator
and a government attorney. Watson was not able to detail the stream of ill-gotten
gains to the satisfaction of either the government attorney or the presentence
investigator. Watson accounted for roughly $200,000 of the money, but could not
identify what happened to the remaining $370,000. Because the presentence
investigator did not believe Watson had truthfully admitted the conduct comprising
her offense, she did not recommend an acceptance of responsibility reduction for
Watson. The district court accepted the presentence report’s denial of the reduction,
and sentenced Watson to 46 months of imprisonment.

     A defendant may receive an offense-level reduction if he or she “clearly
demonstrates acceptance of responsibility” for the offense. USSG § 3E1.1(a); United

                                         -2-
States v. Ngo, 132 F.3d 1231, 1233 (8th Cir. 1997). While entry of a guilty plea is
strong evidence of a defendant’s acceptance of responsibility, “[a] defendant who
enters a guilty plea is not entitled to an adjustment under this section as a matter of
right.” USSG § 3E1.1, comment. (n.3); United States v. Mohamed, 161 F.3d 1132,
1136 (8th Cir. 1998). Rather, the district court must take into consideration such
circumstances as whether the defendant has truthfully admitted the conduct
comprising the offense and voluntarily assisted in the recovery of the fruits of the
offense in determining whether the totality of the defendant’s conduct establishes
acceptance of responsibility. See generally USSG § 3E1.1, comment. (n.1). We
review the decision to grant or deny an acceptance of responsibility reduction for
clear error. Ngo, 132 F.3d at 1233; see also United States v. Nguyen, 339 F.3d 688,
690 (8th Cir. 2003) (“A district court’s factual determination on whether a defendant
has demonstrated acceptance of responsibility is entitled to great deference and
should be reversed only if it is so clearly erroneous as to be without foundation.”);
United States v. Evidente, 894 F.2d 1000, 1002 (8th Cir. 1990) (“The question of
whether a defendant has accepted responsibility is a factual one, depending largely
on credibility assessments by the sentencing judge, who can far better evaluate the
defendant’s acceptance of responsibility than can a reviewing court.”).

        We find no error in the district court’s denial of an acceptance of responsibility
adjustment in this case. Throughout the criminal proceedings, Watson was aware that
she would be required to assist authorities with the recovery of her ill-gotten gains.
Indeed, she acknowledged as much when she signed her plea agreement. When, at
the change of plea hearing, the district court directly asked Watson what happened
to the stolen money, Watson’s lawyer interjected, stating “we’re going to sit down
with probation and the United States Attorney’s Office and tell them exactly where
all of that [went].” (Change of Plea Hr’g at 26.) When Watson met with probation
and the government, however, she could only account for roughly $200,000, leaving
the whereabouts of the other $370,000 a mystery. We cannot fault the district court
for disbelieving Watson’s story that she spent well over a half-million dollars in just

                                           -3-
over a year’s time, but could not recall what she spent most of the money on.
Watson’s conduct was inconsistent with acceptance of responsibility. Accord United
States v. Mohamed, 161 F.3d at 1136-37 (affirming denial of an acceptance of
responsibility adjustment where the defendant failed to assist the government in
recovering the fraud victim’s insurance proceeds). We thus affirm the district court’s
refusal to grant Watson an offense level reduction for acceptance of responsibility.
                       ______________________________




                                         -4-